Order, Supreme Court, New York County (Bernard J. Fried, J.), entered June 22, 2007 which, upon reargument, granted defendant GTFM, Inc.’s cross motion for partial summary judgment, unanimously affirmed, with costs.
Summary judgment was properly based on a letter signed by plaintiff unambiguously showing his waiver of any claims for *429breach of contract arising prior to June 14, 2002 (see Excel Graphics Tech, v CFG/AGSCB 75 Ninth Ave., 1 AD3d 65, 69 [2003], lv dismissed 2 NY3d 794 [2004]). Plaintiffs assertions in his affidavit that by signing the letter he never intended to waive his right to sue defendants for breach of contract were unsubstantiated, and thus insufficient to defeat a motion for summary judgment on this point (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Concur—Lippman, EJ., Tom, Williams and Acosta, JJ.